Case 7:21-cv-01597-PMH Document 2-1 Filed 03/02/21 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MOSDOS CHOFETZ CHAIM INC., RABBI MAYER ZAKS,
derivatively on behalf of MOSDOS CHOFETZ CHAIM INC,,
SIMA WEINTRAUB, derivatively on behalf of MOSDOS : Docket No. 7:21-cv-01597-PMH
CHOFETZ CHAIM INC., DANIEL ROSENBLUM,
derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,
JOSEPH GRUNWALD, derivatively on behalf of MOSDOS
CHOFETZ CHAIM INC., and YISROEL HOCHMAN,
derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,

Plaintiffs,

~ against-

MOSDOS CHOFETZ CHAIM INC., CHOFETZ CHAIM
INC., TBG RADIN LLC, SHEM OLAM LLC.,, :
CONGREGATION RADIN DEVELOPMENT INC., ARYEH
ZAKS, BEATRICE WALDMAN ZAKS, HENOCH ZAKS,
MENDEL ZAKS, GITTEL ZAKS LAYOSH, SAMUEL
MARKOWITZ and STERLING NATIONAL BANK,

Defendants.

AFFIRMATION OF MICHAEL LEVINE, ESO.

MICHAEL LEVINE, an attorney duly admitted to practice law in the United States
District Court for the Southern District of New York, affirms the truth of the following, under the
penalty of perjury:

1. Iam counsel to Defendant Mosdos Chofetz Chaim Inc. (“Mosdos”) in the within action
and, as such, am fully familiar with all of the facts and circumstances as are hereinafter set forth.

2. This Affirmation is submitted in support of the motion by Defendants Mosdos Chofetz
Chaim Inc. and Rabbi Aryeh Zaks (collectively, “Movants”) for an Order dismissing the pro se
appeal of Rabbi Mayer Zaks from an Order of the bankruptcy Court (Hon. Robert D. Drain) which

partially granted in limine relief to Movants. As set forth below, and in the accompanying
Case 7:21-cv-01597-PMH Document 2-1 Filed 03/02/21 Page 2 of 5

Memorandum of Law, there is no appeal as of right from an in limine determination because the
same is not a final order.' Additionally, even if the pro se Notice of Appeal is deemed a motion
for leave to appeal, the same must be denied because the in limine order does not “involve a
controlling question of law as to which there is substantial ground for difference of opinion and
.... an immediate appeal from the order would not materially advance the ultimate termination of
the litigation.”

THE PROCEDURAL HISTORY

3. On September 6, 2012, Mosdos filed a Chapter 11 Bankruptcy Petition under Case No.
12-23616-rdd (the “Mosdos Bankruptcy”).

4, On July 17, 2019, Mosdos filed a Plan of Reorganization [DE-267]; on August 9, 2019,
Mosdos filed an Amended Plan of Reorganization [DE-277]; and on August 16, 2019, Mosdos
filed a Second Amended Plan of Reorganization [DE-283]. On October 2, 2019, this Bankruptcy
Court approved the Debtor’s Second Amended Plan of Reorganization (the “Approved Plan’) by
way of a confirmation order (the “Confirmation Order,” DE-308). Paragraph 22 of the
Confirmation Order authorized the sale of the Debtor's property to pay the Debtor’s secured
creditor.

5. On October 25, 2019, Mosdos, pursuant to the above-cited provisions of the Confirmed
Plan and the Confirmation Order, sold the Property. The sale of the Property culminated Mosdos’
Approved Plan and (as was contemplated by the Approved Plan and the Confirmation Order)

resulted in the payment of all of Mosdos’ creditors.

 

' Rabbi Mayer Zaks, a derivative Plaintiff in the underlying Adversary Proceeding, has no

standing to prosecute an appeal pro se, however it is premature to raise that issue since this appeal
cannot proceed in any event from an interlocutory order.
Case 7:21-cv-01597-PMH Document 2-1 Filed 03/02/21 Page 3of5

6. On November 8, 2019, a few days after Mosdos sold the Property to CRD and paid off
its secured creditor at the closing, Rabbi Mayer Zaks commenced an action, purportedly in the
name of Mosdos, against Mosdos and others in the New York Supreme Court, Rockland County,
under Index No. 036069/2019. In December of 2019, Rabbi Mayer Zaks brought a contempt
motion against Rabbi Aryeh Zaks in the Bankruptcy Court for allegedly violating the Bankruptcy
Court’s Confirmation order and, on January 15, 2020, he filed an amended complaint in the State
Court Action seeking, inter alia, to set aside the transfer of the Debtor’s Property (notwithstanding
the Bankruptcy Court’s prior Confirmation Order specifically authorized a sale of that Property).

7. Movants thereafter, on February 11, 2020, removed that action to the District Court,
which referred the same to the Bankruptcy Court. Rabbi Mayer Zaks’ subsequent motion for a
remand or abstention was denied by the Bankruptcy Court. The Bankruptcy Court did, however,
concluded that two distinct issues raised in the Adversary Proceeding Complaint required an
evidentiary hearing: (i) whether attorney general approval was necessary prior to the
consummation of the sale of the Mosdos Property, and (ii) whether the corporate governance of
Mosdos stayed the same from the time of the Confirmation Order to the time of Sale of the Mosdos
Property (the “Disputed Issues”). After being adjourned twice at the request of Rabbi Mayer Zaks,
that hearing was eventually scheduled to take place in October of 2020.

8. However, before the Hearing could take place, Movants learned that, at the instruction
of Rabbi Mayer Zaks, one of the Movant’s offices had been twice broken into by Rabbi Mayer
Zaks’ son, who stole and destroyed electronic and hard-copy records that were relevant to the issue
of Mosdos’ corporate governance. Thus, in September of 2020, Movants filed an in limine motion
in the Bankruptcy Court seeking, inter alia, to prohibit Rabbi Mayer Zaks (and, because he was

acting in his derivative capacity, Plaintiffs) from “presenting any evidence regarding the
Case 7:21-cv-01597-PMH Document 2-1 Filed 03/02/21 Page 4of5

configuration of the Board of Trustees of Mosdos based upon ... litigation misconduct comprised
of theft of evidence and spoliation of evidence.”

9. The Bankruptcy Court thereafter directed that a short period of discovery take place
regarding the allegations in the in limine motion only and adjourned the Evidentiary Hearing on
the underlying Disputed Issues until a determination of the in limine motion was made. That in
limine motion discovery took place over the course of the next month or so and, at its conclusion,
counsel for all of the parties* agreed that the deposition transcripts and videos and all exhibits
would be submitted to the Bankruptcy Court in lieu of a live hearing and would constitute the
entire record on the in limine motion. The Bankruptcy Court approved and adopted that procedure.
Those materials were all thereafter submitted the Bankruptcy Court and the record was closed.

10. After reviewing that evidence for several weeks, the Bankruptcy Court conducted oral
argument (in the nature of summations) on January 14, 2021. On January 21, 2021, the Bankruptcy
Court issued a Bench ruling partially granting the in limine motion. A copy of the transcript of the
same is annexed hereto and labeled Exhibit “1”. On January 27, 2021, the Bankruptcy Court
issued a formal Order consistent with the Bench Ruling. A copy of that Order is annexed hereto
and labeled Exhibit “2”.

11. On February 9, 2021, Rabbi Mayer Zaks filed a purported pro se notice of appeal [DE-
106] to this Court; on February 10, 2021, he filed an amended Notice of Appeal [DE-107]; and on
February 24, 2021, he filed designations [DE-116] and supplemental designations [DE-117] of the
contents of the record on appeal. A copy of his Amended Notice of Appeal is annexed hereto and

labeled Exhibit “3”.

 

* Rabbi Mayer Zaks was, at that point, represented by multiple counsel, all of whom subsequently
successfully moved to withdraw.
Case 7:21-cv-01597-PMH Document 2-1 Filed 03/02/21 Page 5of5

12. The Evidentiary Hearing on the Contested Issues is scheduled to take place on March
4, 2021. A letter motion for a stay of that Hearing was made on February 23, 2021 to the
Bankruptcy Court by an attorney purporting to be representing Plaintiff Mosdos and was denied
by the Bankruptcy Court on February 24, 2021. Another request for a stay was made by Rabbi
Mayer Zaks and has not been ruled on by the Bankruptcy Court as of the time of the filing of this
motion.

13. As set forth in the Accompanying Memorandum of Law, the instant appeal must be
dismissed because an appeal from an in limine ruling is interlocutory and not appealable as of
right. As is also established therein, even if the pro se Notice of Appeal is deemed a motion for
leave to appeal, the same must be denied because the in limine order does not “involve a controlling
question of law as to which there is substantial ground for difference of opinion and ... an
immediate appeal from the order would not materially advance the ultimate termination of the
litigation.”

Co

~~ Michael Levine

 

Duly Affirmed this
28" day of February 2021.
